Name: Commission Regulation (EEC) No 754/89 of 22 March 1989 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 3 . 89 Official Journal of the European Communities No L 80/61 COMMISSION REGULATION (EEC) No 754/89 of 22 March 1989 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80, of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 1 1 5/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 4025/88 (3), as amended by Regulation (EEC) No 480/89 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4025/88 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16. 7 . 1980, p. 1 . (2) OJ No L 110, 29. 4. 1988, p. 36. (3) OJ No L 355, 23. 12. 1988, p. 16. O OJ No L 53, 25. 2. 1989, p. 46. No L 80/62 Official Journal of the European Communities 23 . 3 . 89 ANNEX to the Commission Regulation of 22 March 1989 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 14 from 3 to 9 April 1989 Week No 15 from 10 to 16 April 1989 Week No 16 from 17 to 23 April 1989 Week No 17 from 24 to 30 April 1989 0204 30 00 222,493 222,103 220,400 217,850 0204 41 00 222,493 222,103 220,400 217,850 0204 42 10 155,745 155,472 154,280 152,495 0204 42 30 244,742 244,313 242,440 239,635 0204 42 50 289,241 288,734 286,520 283,205 0204 42 90 289,241 288,734 286,520 283,205 0204 43 00 404,937 404,227 401,128 396,487 0204 50 51 222,493 222,103 220,400 217,850 0204 50 53 155,745 155,472 154,280 152,495 0204 50 55 244,742 244,313 242,440 239,635 0204 50 59 289,241 288,734 286,520 283,205 0204 50 71 289,241 288,734 286,520 283,205 0204 50 79 404,937 404,227 401,128 396,487 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.